 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    LUIS VILLEGAS,                                  Case No. 1:17-cv-01326-AWI-JDP
12                       Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                      TO APPOINT COUNSEL
13           v.
                                                      ECF No. 31
14    D. ROBERTS, et al.,
                                                      ORDER REQUIRING PLAINTIFF TO FILE
15                       Defendants.                  OPPOSITION TO DEFENDANT’S MOTION
                                                      FOR SUMMARY JUDGMENT
16
                                                      TWENTY-ONE-DAY DEADLINE
17

18

19          Plaintiff Luis Villegas is a state prisoner proceeding without counsel in this civil rights

20   action brought under 42 U.S.C. § 1983. On March 5, 2019, defendant Medina moved for

21   summary judgment on the ground that plaintiff failed to exhaust his administrative remedies

22   before filing suit. Plaintiff had twenty-one days to oppose defendant’s motion under Local Rule

23   230(l), but he failed to do so. Instead of opposing defendant’s motion, plaintiff moved for the

24   appointment of counsel. ECF No. 31.

25          I.      Motion to Appoint Counsel

26          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

27   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require that an attorney

28   represent plaintiff under 28 U.S.C. § 1915(e)(1), see Mallard v. United States District Court for

                                                        1
 1   the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional

 2   circumstances the court may request the voluntary assistance of counsel under § 1915(e)(1).

 3   Rand, 113 F.3d at 1525.

 4          Without a reasonable method of securing and compensating counsel, the court will seek

 5   volunteer counsel only in the most serious and exceptional cases. In determining whether

 6   exceptional circumstances exist, “a district court must evaluate both the likelihood of success on

 7   the merits [and] the ability of the plaintiff to articulate his claims pro se in light of the complexity

 8   of the legal issues involved.” Id. (internal quotation marks and citations omitted). Though

 9   plaintiff lacks legal experience and has “decreased mental capabilities,” ECF No. 31 at 1, plaintiff

10   has not demonstrated that he is likely to succeed on the merits at this early stage in the

11   proceedings. Plaintiff’s request is therefore denied without prejudice.

12          II.       Failure to Oppose Defendant Medina’s Motion for Summary Judgment

13            Local Rule 230(l) provides that the failure to oppose a motion “may be deemed a waiver

14    of any opposition to the granting of the motion and may result in the imposition of sanctions.”

15    As a sanction, the court may treat the facts asserted by defendant as “undisputed for purposes of

16    the motion.” Fed. R. Civ. P. 56(e)(2). The court may also dismiss the case for plaintiff’s failure

17    to prosecute or failure to comply with a court order.

18          The court will allow plaintiff one more opportunity to oppose the motion for summary

19   judgment. Plaintiff must file a response to defendant’s motion for summary judgment, ECF No.

20   28, within twenty-one days of this order. If plaintiff fails to do so, the court will deem
21   defendant’s motion unopposed, which could result in granting the motion on the merits. See Fed.

22   R. Civ. P. 56(e)(3). Failure to comply with this order may also result in dismissal of this action.

23          III.      Order

24          Accordingly,

25          1. Plaintiff’s motion to appoint counsel, ECF No. 31, is denied.

26          2. Plaintiff must respond to defendant Medina’s motion for summary judgment, ECF No.
27                 28, within twenty-one days of this order.

28          3. Failure to comply with this order may result in dismissal of this action.

                                                         2
 1
     IT IS SO ORDERED.
 2

 3
     Dated:    April 3, 2019
 4                             UNITED STATES MAGISTRATE JUDGE
 5

 6

 7   No. 203
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                               3
